Case 17-07592-JMC-13           Doc 37    Filed 08/16/19    EOD 08/16/19 08:59:11        Pg 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                           Case No. 17-07592

 Keith Allen Bliss
                                                  Chapter 13
 Amy Kristen Bliss

 Debtor(s).                                       Judge James M. Carr

                                  NOTICE OF APPEARANCE

          Now comes Jon J. Lieberman, an attorney admitted to practice in the U.S. Bankruptcy

Court, Southern District of Indiana, and enters an appearance on behalf of U.S. Bank Trust

National Association, as Trustee of the SCIG Series III Trust, in the above captioned

proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
Case 17-07592-JMC-13         Doc 37     Filed 08/16/19     EOD 08/16/19 08:59:11         Pg 2 of 2




                                CERTIFICATE OF SERVICE

I certify that on August 16, 2019, a copy of the foregoing Notice was filed electronically. Notice
of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Thomas Bradley Barbour, Debtors’ Counsel
       inn@geracilaw.com

       Ann M. DeLaney, Trustee
       ECFdelaney@trustee13.com

       Office of the U.S. Trustee
       ustpregion10.in.ecf@usdoj.gov

I further certify that on August 16, 2019, a copy of the foregoing Notice was mailed by first-class
U.S. Mail, postage prepaid and properly addressed to the following:

       Keith Allen Bliss, Debtor
       11075 E 200 N
       Greentown, IN 46936

       Amy Kristen Bliss
       11075 E 200 N
       Greentown, IN 46936


                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Attorney for Creditor
